Citation Nr: 1812142	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-33 444A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left hip disability, including as secondary to service-connected lumbosacral strain (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from May 1978 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over this appeal has thereafter been transferred to the RO in Oakland, California.

In July 2013, the Veteran testified at a personal hearing at the Board's central office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a January 2015 decision, the Board found that new and material evidence had been received sufficient to reopen a claim for service connection for a back disability, denied the underlying claim of entitlement to service connection for a back disability, and denied his claims of service connection for left hip and acquired psychiatric disabilities.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2015 Order, the Court vacated the portions of the January 2015 Board decision denying service connection for back, left hip, and psychiatric disabilities, and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In March 2016, the Board remanded the claims of service connection for back, left hip, and psychiatric disabilities.

As to the claims of service connection for low back and psychiatric disabilities, the Board notes that these issues are no longer in appellate status because they were granted while the appeal was in remand status.  See rating decisions dated in September 2016 and December 2016; also see Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

In May 2016, the Board again remanded the Veteran's claim of service connection for a left hip disability. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016 and May 2017, the Board remanded the claim of service connection for a left hip disability to provide the Veteran with VA examinations to obtain needed diagnoses as well as adequate etiology opinions.  Moreover, the post-remand record shows that the Veteran was provided with VA examinations in November 2016 and November 2017.  

However, as noted in the March 2016 remand, the March 2016 VA examiner's etiology opinion that the Veteran's diagnosed left hip disability (i.e., left hip strain) was not due to his military service and his service-connected low back disability was not adequate because the examiner did not provide a clear opinion as to the likelihood that a left hip disability was permanently aggravated by his service-connected lumbosacral disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Likewise, the Board does not find the subsequent November 2017 VA examination adequate.  

The Board has reached this conclusion because, while the examiner did not diagnose a current left hip disability (i.e., the only diagnosis was left groin strain), the Court in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) held that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," and the examiner failed to provide the requested etiology opinion as to the left hip strain diagnosed by the March 2016 VA examiner.  Id.  

Therefore, the Board finds that another remanded to obtain the needed etiology opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Since the record shows the Veteran receives ongoing medical treatment, the Board finds that while the appeal is in remand status all outstanding and pertinent VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from July 2017 to the present from the Dallas VA Medical Center and from December 2017 to the present from the Palo Alto VA Medical Center, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide negative responses if no records are found.

2.  After obtaining all needed authorizations from the Veteran, obtain and associate with the claims file any outstanding private treatment records. 

3.  Thereafter, schedule the Veteran for a VA examination with a suitably-qualified medical professional to address the nature and etiology of any left hip disability present at any time during the relevant appeal period (September 2009 to present) to include left hip strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner must specifically note that such review was performed. 

Following consideration of the evidence of record (both lay and medical) and all evidence obtained during the examination, the examiner is asked to address the following:

a.  For the left hip strain diagnosed by the November 2016 VA examiner, provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's military service.

b.  For the left hip strain diagnosed by the November 2016 VA examiner, provide an opinion as to whether it at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's service-connected lumbosacral strain and/or left lower extremity radiculopathy.

c.  For the left hip strain diagnosed by the November 2016 VA examiner, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that is was permanently aggravated beyond the normal course of the condition by the Veteran's service-connected lumbosacral strain and/or left lower extremity radiculopathy.

In providing answers to the above questions, the examiner's attention is directed to the transcript from the April 2011 Decision Review Officer hearing during which the Veteran testified that the sharp pain running down the back of his left leg causes him to lose balance and sometimes fall, as well as a September 2013 VA treatment record documenting the Veteran's report of experiencing pain to the left posterior hip for approximately one week since falling and striking his hip while getting out of the shower. 

In providing answers to the above questions, the examiner should attempt to reconcile the diagnosis provided by the November 2016 and the November 2017 VA examiners.

In providing answers to the above questions, the examiner is also advised that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."

In providing answers to the above questions, the examiner is also advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  "Aggravated" in this context refers to a permanent worsening of the pre-existing or underlying condition, as opposed to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  This is a complex case back from the Veteran's Court.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

